DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 


Claim Rejections - 35 USC § 103
Claim(s) 1-3, 6-7, 20-21, 24-26, 29, 31-32, 34-35, and 38-41 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kreidler et al. (US 2004/0220610).
Regarding claims 1-3 and 7:
Kreidler discloses a laminate comprising in order a first porous membrane layer, an open-mesh bonding layer, and a second porous membrane layer [abstract; 0003; 0014]. The membrane layers can be selected depending on desired physical characteristics, including elasticity [0097]. Suitable materials include those that are elastomers, including acrylonitrile butadiene (nitrile), ethylene-propylene-diene, styrene-butadiene, etc. [0097]. 
The bonding layer can comprise non-fluoropolymer materials, including polyethylene, polypropylene, etc. [0032; 0097]. The layer comprises a mesh or other porous structure [0089]. The bonding layer holds the two membrane layers together by extending into the pores of each membrane layer [0023]. In other words, the membrane partially penetrates the bonding layer, therefore an elastomer material used in a membrane would partially penetrate the bonding layer.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to select from the materials disclosed by Kreidler, including selecting a first membrane layer comprising an elastomer, to provide a laminate according to its description having the properties (e.g., elasticity) desired for a given end use.
While there is no disclosure that the article is a “molded article” as presently claimed, applicants attention is drawn to MPEP 2111.02 which states that “if the body of a claim fully and intrinsically sets forth all the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction”. Further, MPEP 2111.02 states that statements in the preamble reciting the purpose or intended use of the claimed invention must be evaluated to determine whether the purpose or intended use results in a structural difference between the claimed invention and the prior art. Only if such structural difference exists, does the recitation serve to limit the claim. If the prior art structure is capable of performing the intended use, then it meets the claim.
The examiner submits the preamble does not state any distinct definition of any of the claimed invention’s limitations and further that the purpose or intended use, i.e. a molded article, recited in the present claims does not result in a structural difference between the presently claimed invention and the prior art and further that the prior art structure which is an article comprising three layers that are identical to that set forth in the present claims is capable of performing the recited purpose or intended use.
Regarding claim 6:
Suitable materials for the membrane also include expanded polytetrafluoroethylene (ePTFE) [0031]. 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to select from the materials disclosed by Kreidler, including selecting a first membrane layer comprising an elastomer and a second membrane layer comprising ePTFE, to provide a laminate according to its description having the properties (e.g., elasticity) desired for a given end use.
Regarding claims 20-21 and 24:
See the rejection of claim 1. As previously noted, membrane layers at least partially penetrate the bonding layer.
Kreidler is silent with regard to the relative amount of the elastomer in the bonding layer.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to vary the relative amounts of elastomer in the bonding layer, including over relative amounts that are “substantially similar [in] degree”, to provide an article having the desired adhesion for a given end use.
Regarding claims 25-26 and 29:
See the rejection of claim 1.
Regarding claims 31-32, 34-35, and 38-40:
As noted, Kreidler teaches the use of ePTFE.
Regarding claim 41:
In view of Kreidler’s disclosure of simply “ePTFE” (i.e., without further description of other copolymers), before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to use high levels of tetrafluoroethylene, including about 100 mol% of tetrafluoroethylene, and thereby achieve the claimed invention.


Allowable Subject Matter
Claim 45 is allowed.
Claims 42-44 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
As discussed above in further detail, Kreidler (US 2004/0220610) discloses a laminate comprising in order a first porous membrane layer, an open-mesh bonding layer, and a second porous membrane layer [abstract; 0003; 0014]. The reference is silent with regard to a molded article in the form of a syringe stopper.


Response to Arguments
Applicant's arguments filed 6/22/2022 have been fully considered but they are not persuasive.

Applicant’s amendments to require the tie layer to be at least partially porous in each of independent claims 1, 20, and 25 overcome previous rejections based on Chikamori (CA 2,232,617). The reference is silent with regard to such a tie layer.

Applicant argues Kreidler’s bonding layer (tie layer) is not penetrated by a barrier polymer or an elastomer as in the claimed invention, but rather the bonding layer penetrates into the pore of each membrane layer (elastomer body and barrier layer (p12-13).
The examiner maintains the claimed invention broadly encompasses the article disclosed by Kreidler. Present claim 1 require the tie layer to be “at least partially porous” and “said elastomer material at least partially penetrates said tie layer.” Kreidler’s bonding layer comprises “a mesh or other porous structure” [0089]. The bonding layer holds the two membrane layers together by extending into the pores of each membrane layer [0023]. The examiner maintains that the final product of the present claims encompasses Kreidler’s disclosure because the prior art membrane partially penetrates the bonding layer, therefore an elastomer material used in a membrane would partially penetrate the bonding layer. There is no further description in the claim that provides a structure that clearly differentiates the claimed invention from the prior art disclosure. Both provide a porous tie layer that is intimately comingled with the elastomer material. The arguments similarly apply to independent claims 20 and 25. Therefore, the examiner maintains the rejections of record.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN D FREEMAN whose telephone number is (571)270-3469. The examiner can normally be reached Monday-Friday 11-8PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN D FREEMAN/Primary Examiner, Art Unit 1787